internal_revenue_service number release date index number -------------------- -------------------------- ----------------------------------------- --------------------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------- --------------------------------------------------- telephone number -------------------- refer reply to cc fip b04 plr-151966-11 date date legend taxpayer subsidiary a subsidiary b ------------------------------------------------------------------------------------------------------------------ ---------------------------------------------------------- ------------------------------------------------------------------- ------------------------------------------------------------------------------------------ dear ---------------- this is in response to your request for a ruling that an after-death distribution option available to beneficiaries under certain annuity_contracts will satisfy sec_72 of the internal_revenue_code taxpayer represents as follows facts subsidiary a and subsidiary b are stock life_insurance_companies within the meaning of sec_816 subsidiary a and subsidiary b are indirect wholly-owned subsidiaries of taxpayer the subsidiaries join the taxpayer in filing a consolidated federal_income_tax return the subsidiaries offer non-qualified deferred variable_annuity contracts the contracts the owner of a contract is the person or persons designated as the owner on the contract’s annuity information page unless subsequently changed the owner may exercise the rights options and privileges granted under the contract or permitted by the subsidiaries subject_to certain restrictions the owner may designate the annuitant s beneficiary ies and any contingent annuitant s or contingent plr-151966-11 beneficiary ies if applicable and in certain circumstances the owner may change each of these designations the beneficiary is entitled to the contract’s death_benefit the contracts are purchased with an initial premium and subsequent premiums may be paid subject_to certain limitations on the annuity_starting_date the subsidiaries will pay the owner a series of annuity payments determined in accordance with the terms of the annuity option selected under the contract prior to the annuity_starting_date the contract provides an account value which consists of the total value of all the allocations to the contract’s subaccounts at any time prior to the annuity_starting_date the owner may take a withdrawal from the account value provided that the requested withdrawal equals or exceeds the minimum withdrawal amount set forth in the contract each year the owner may withdraw up to a specified amount from the contract without the imposition of a surrender charge any amount withdrawn in excess of the specified amount may be subject_to a surrender charge the owner also can surrender the entire contract at any time and receive the contract’s surrender_value in the event that an owner or in certain cases the annuitant dies before the annuity_starting_date under the contract a death_benefit is payable to the beneficiary the amount of the death_benefit varies with the terms of the contract and any death_benefit riders the contracts provide various distribution options pursuant to which the beneficiary can receive the death_benefit each of the distribution options is designed to assure that the entire_interest in the contract is received in accordance with the requirement of sec_72 accordingly if an owner dies before the annuity_starting_date a non-spouse beneficiary can elect to receive the owner’s death_benefit under the contract in one of the following ways as a lump sum immediately after furnishing due proof of the decedent’s death within five years of the decedent’s death or over his or her life expectancy with payments commencing within one year of the decedent’s death the subsidiaries offer various additional benefits by rider or endorsement in connection with the contracts including guaranteed lifetime withdrawal benefits glwbs in general a glwb guarantees the owner the right to take annual withdrawals from his or her contract’s account value of a certain amount the guaranteed amount for as long as the owner or in some cases the annuitant or beneficiary a covered_person is alive in this regard the glwb provides that if the contract’s account value is reduced to zero as a result of withdrawals of the guaranteed amount and or poor investment performance the subsidiary thereafter will make payments of the guaranteed amount as long as the covered_person is alive if certain conditions are satisfied if the owner makes withdrawals in excess of the guaranteed amount excess withdrawals future guaranteed payments are reduced or eliminated plr-151966-11 a glwb can cover one life or two lives and if two lives are covered the payments are guaranteed for as long as either of the covered persons is alive if the glwb covers two lives the charge for the glwb can be higher or the guaranteed amount can be lower than if the glwb covers only one life the issue that arises in connection with offering a glwb that covers the lives of both an owner and non-spouse beneficiary is that each of the existing distribution options described above that are designed to satisfy sec_72 would likely result in excess withdrawals that would reduce or eliminate the guaranteed amount otherwise payable for the life of the non-spouse beneficiary the subsidiaries believe that there are many circumstances in which the longevity protection offered by a glwb covering two lives would be valuable to individuals if they could avoid the potential adverse consequences of the current_distribution options as a result the subsidiaries have developed a new after-death distribution option the new distribution option the new distribution option would be made available to a non-spouse beneficiary when an owner of a contract with a glwb with two covered persons one of whom is the non-spouse beneficiary dies prior to the contract’s annuity_starting_date after providing due proof of the owner’s death the non-spouse beneficiary would be offered the new distribution option in addition to the existing distribution options under the new distribution option the contract and the glwb will be continued without any mandatory withdrawals from the contract due to the owner’s death the non-spouse beneficiary would become the new owner of the contract and would succeed to the rights and obligations that the deceased owner had under the contract the non-spouse beneficiary would not receive a new contract form but would continue the existing contract with the existing contract number continuing to identify the contract on the subsidiary’s books_and_records all the terms of the contract would remain the same including any guarantees and surrender charges and a new death_benefit would be payable when the non-spouse beneficiary dies if the non-spouse beneficiary elects the new distribution option the subsidiaries will require the non-spouse beneficiary to sign the new distribution election form the new distribution election form will include statements that will inform the non-spouse beneficiary that the non-spouse beneficiary will not actually receive a payment with respect to the death_benefit under the contract but will be required to include in his or her gross_income the amount that would have been includible in his or her gross_income if he or she had instead elected to completely surrender the contract for the death_benefit proceeds the entire_interest in the contract within the meaning of sec_72 the subsidiaries will send the non-spouse beneficiary a form 1099-r that will report both the amount the non-spouse beneficiary will be treated as receiving for plr-151966-11 tax purposes and the amount that will be taxable to the non-spouse beneficiary as a consequence of this election the non-spouse beneficiary would be required to affirmatively and irrevocably decline the existing distribution options if he or she wishes to elect the new distribution option the subsidiaries do not plan to change their current procedures for processing death_benefit claims under the contracts for the new distribution option therefore once the non-spouse beneficiary elects a different distribution option fails to make a clear election or if the non-spouse beneficiary cannot be located and the death_benefit is sent for escheatment to the applicable state the non-spouse beneficiary will thereafter no longer be able to elect the new distribution option the subsidiaries will not charge a non-spouse beneficiary a fee to elect the new distribution option however since the non-spouse beneficiary will continue the contract as the new owner he or she will continue to pay whatever fees are otherwise payable under the contract the glwb and other contract riders ruling requested the subsidiaries request the service to rule that the new distribution option will satisfy the requirements of sec_72 law and analysis sec_72 provides that with certain exceptions a non-qualified annuity_contract will not be treated as an annuity_contract for federal_income_tax purposes unless it provides for certain distributions in the event that the holder of the contract dies under sec_72 the contract must provide that if any holder dies on or after the annuity_starting_date and before the entire_interest in the contract has been distributed the remaining portion of such interest will be distributed at least as rapidly as under the method of distribution being used as of the date of death under sec_72 the contract must also provide that if any holder of such contract dies before the annuity_starting_date the entire_interest in such contract will be distributed within five years after the death of such holder sec_72 provides an exception for certain amounts payable over the life of a designated_beneficiary as defined in sec_72 specifically sec_72 provides that if a b any portion of the holder’s interest is payable to or for the benefit of a designated_beneficiary such portion will be distributed in accordance with regulations over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary and plr-151966-11 c such distributions begin no later than one year after the date of the holder’s death or such later date as the secretary may by regulations prescribe then for purposes of sec_72 the portion referred to in sec_72 shall be treated as distributed on the day on which such distributions begin examination of the text and purpose of sec_72 indicates an intent that the entire_interest of non-qualified annuity_contracts be distributed within certain periods following the death of the holder in order to prevent additional tax_deferral we see no indication that sec_72 prevents the non-spouse beneficiary of a non-qualified annuity_contract from electing to be treated for tax purposes as if he or she had received that entire_interest ruling we rule that the new distribution option will satisfy the requirements of sec_72 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the ruling contained in this letter is based upon information and representations submitted by the taxpayer accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely donald j drees jr senior technician reviewer branch financial institutions products cc
